Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

1.          A request for continued examination under 37 CFR 1.114, including the fee 

set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since 

this application is eligible for continued examination under 37 CFR 1.114, and the 

fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous 

Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 12/14/2020 has been entered. 


Double Patenting
2.         The terminal disclaimer filed on 12/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,136,583 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
3.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.        Claims 1-9  and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, “the pitch curvature of the first set of projections” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
5.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –
 (a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.          Claims 1-9 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hogue et al. (2,816,359), hereinafter Hogue. Regarding claim 1, as best understood, Hogue teaches a hand tool comprising: a first jaw 25 (Fig. 7); a second jaw 28 rotatably coupled to the first jaw by a first pivot connection 25, the second jaw 28 having a first set of projections 34 with spaces separating adjacent projections from each other and each projection having a pitch, and a first bearing surface (defined by the curvature of the arcuate slot 33 that supports the end of the  by the bearing surface that rolls over the curvature of the slot 33 or the first bearing surface; Figs. 7-9), the second bearing surface having a second curvature; wherein the first and second jaws 25, 28 are movable between a full open position (Fig. 7)  and a full close position (Fig. 8), and wherein during a movement of the first and second jaws from the full open position to the full close position, the first and second sets of projections are at least partially engaged to prevent a slippage between the first and second bearing surfaces that are in at least partially contact throughout the movement of the first and second jaws from the full open position to the full close position. See Figs. 7-9 in Hogue. 
            Regarding claim 2, Hogue teaches everything noted above including a support surface (defined by surface between the projections) disposed between a pair of adjacent projections 34 in the first set of projections.  
             Regarding claim 3, Hogue teaches everything noted above including that the first bearing surface is positioned beyond a tip of a projection 34 in the first set of projections such that at least a portion of the first bearing surface is positioned relatively further from the pivot connection 35 for the first and second jaws than the tip of the projection in the first set of projections. It should be noted that the tip of the projection is closer to the pivot connection 35 than at least part of the first bearing on both corners of the slot 33. See Fig. 7 in Hogue. 

           Regarding claim 5, Hogue teaches everything noted above including that based on the at least the portion of the first bearing surface extending beyond the furthest extending tip in the first set of projections, a relatively greater amount of force is provided between the rolling contact of the first and second bearing surfaces than from the at least partial engagement of the first and second sets of projections.  
           Regarding claim 6, Hogue teaches everything noted above including that the first curvature matches the second curvature.  See Fig. 7 in Hogue.  
           Regarding claim 7, Hogue teaches everything noted above including that the first curvature is non-circular, and wherein the second curvature is equal and opposite to the non-circular first curvature.  
           Regarding claim 8, Hogue teaches everything noted above including that the first and second bearing surfaces engage at a rolling contact engagement point, and wherein a distance between the rolling contact engagement point and the first pivot connection for the first and second jaws varies during the movement from the full open position to the full close position. The distance varies due to the shape of the pivot connection 35. See Figs. 7-8 in Hogue.   

          Regarding claim 21, Hogue teaches everything noted above including that the hand tool is a one-hand operated hand tool. It should be noted that the hand tool could be operated with one hand. 


    PNG
    media_image1.png
    1120
    942
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1016
    992
    media_image2.png
    Greyscale


7.          Claims 1-9 and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Huang (8,584,368). Regarding claim 1, as best understood, Huang teaches a hand tool (Figs. 8-11) comprising: a first jaw 10; a second jaw 20 rotatably  by the bolt goning through the holes 13, 21 41; Fig. 10), the second jaw 20 having a first set of projections (24A, annotated Fig. 10 above) with spaces separating adjacent projections from each other and each projection having a pitch, and a first bearing surface (24B, annotated Fig. 11 above), the first bearing surface having a first curvature which substantially matches the pitch curvature of the first set of projections; and a lever 30 coupled to the first jaw 10, the lever 30 including a second set of projections (33A, annotated Fig. 10 above), and a second bearing surface (33B, annotated Fig. 10 above), the second bearing surface having a second curvature; wherein the first and second jaws (10, 20) are movable between a full open position (Fig. 11)  and a full close position (Fig. 10), and wherein during a movement of the first and second jaws (10, 20) from the full open position (Fig. 11) to the full close position (Fig. 10), the first and second sets of projections (24A, 33A) are at least partially engaged (as at least one of the second projections 33A is engaged with at least one of the first projections 24A; annotated Figs. 10-11 above) to prevent a slippage between the first and second bearing surfaces that are in at least partially contact (as at least a portion of the second bearing surface 33B is in contact with a portion of the first bearing surface 24B; annotated Figs. 10-11 above)  throughout the movement of the first and second jaws from the full open position to the full close position. See Figs. 8-11 in Huang.  
            Regarding claim 2, Huang teaches everything noted above including a support surface (defined by surface between the projections) disposed between a pair of adjacent projections (24A) in the first set of projections.  

             Regarding claim 4, Huang teaches everything noted above including that the at least the portion of the first bearing surface (24B) extends relatively further away from the first pivot connection 60 than a furthest extending tip in the first set of projections (24A). See annotated Fig. 10 above. .   
           Regarding claim 5, Huang teaches everything noted above including that based on the at least the portion of the first bearing surface extending beyond the furthest extending tip (along a horizontal plane) in the first set of projections, a relatively greater amount of force is provided between the rolling contact of the first and second bearing surfaces than from the at least partial engagement of the first and second sets of projections.  
           Regarding claim 6, Huang teaches everything noted above including that the first curvature matches the second curvature.  See annotated Figs. 10-11 in Huang.   
           Regarding claim 7, Huang teaches everything noted above including that the first curvature is non-circular, and wherein the second curvature is equal and opposite to the non-circular first curvature.  
           Regarding claim 8, Huang teaches everything noted above including that the first and second bearing surfaces engage at a rolling contact engagement point, and 
          Regarding claim 9, Huang teaches everything noted above including that the distance is at a minimum in the full close position (Fig. 10) and at a maximum in the full open position (Fig.11).
          Regarding claim 21, Huang teaches everything noted above including that the hand tool is a one-hand operated hand tool. It should be noted that the hand tool could be operated with one hand. 

Response to Arguments
8.          Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-45014501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
February 2, 2021